PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board. At oral argument, both parties agreed that the new revisions to the Workers’ Compensation Law, Oregon Laws 1995, chapter 332 (SB 369), which became effective June 7, 1995, apply to this case. They ask that we remand to the Board for reconsideration in light of the new law. We agree that a remand is appropriate. See Volk v. America West Airlines, 135 Or App 565, 899 P2d 746 (1995).
Reversed and remanded for reconsideration.